Citation Nr: 0210960	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, on a direct basis and as secondary to in-service 
exposure to Agent Orange.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to July 1970 and from April 1971 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Honolulu, Hawaii.  
In that decision, the RO denied service connection for 
peripheral neuropathy on a direct basis and as secondary to 
in-service exposure to Agent Orange and for right ear hearing 
loss, granted service connection for left ear hearing loss, 
and assigned a noncompensable disability evaluation to the 
service-connected left ear hearing loss effective from June 
1997.  During the current appeal, and specifically by a June 
1999 rating action, the RO granted service connection for 
hearing loss of the right ear and assigned a noncompensable 
evaluation to this disability, effective from June 1997.  

In September 2000, the Board remanded the claims of 
entitlement to service connection for peripheral neuropathy 
on a direct basis and as secondary to in-service exposure to 
Agent Orange and entitlement to an initial compensable 
disability rating for service-connected bilateral hearing 
loss to the RO for further evidentiary development.  
Following completion of the requested development, the RO 
returned the veteran's case to the Board for final 
adjudicative action.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration with regard to the veteran's 
service-connected bilateral hearing loss was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that particular issue on appeal as set forth on 
the preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Peripheral neuropathy has not been shown to be associated 
with the veteran's active military service, including 
in-service exposure to Agent Orange.  

3.  The most recent audiometric test results, which were 
obtained during a compensation examination conducted by VA in 
April 2001 correspond to numeric designations no worse than 
Level I for each ear.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A compensable disability evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, Table 
VII, and § 4.86 (2001); 38 C.F.R. § 4.85, Table VI, Table 
VIa, Table VII, Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in a February 2001 
letter as well as the supplemental statements of the case 
subsequently issued informed the veteran of the provisions of 
the recently enacted VCAA and of the evidence needed to 
substantiate his service connection and rating claims.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone several 
pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

A.  Service Connection For Peripheral Neuropathy

1.  Factual Background

According to the service medical records, in September 1973, 
the veteran sought treatment for complaints of pain radiating 
down his left leg as well as increased pain upon bending at 
his waist.  He reported that he was unable to bend and touch 
his toes without increased pain.  The examining military 
physician assessed muscle strain.  The separation examination 
conducted in July 1970, as well as the discharge evaluation 
subsequently completed in November 1973 (following the 
veteran's second period of active military duty), 
demonstrated that the veteran's lower extremities, including 
his feet, were normal.  

Pertinent post-service VA medical records indicate that, in 
November 1980, the veteran sought treatment for complaints of 
numbness and tingling sensations in his legs which he stated 
began in approximately 1970 and spread to his entire legs, 
thighs, and hips by 1976 and has remained unchanged since 
that time.  A physical examination demonstrated no edema, 
good pedal pulses, good coordination, and deep tendon 
reflexes which were active and equal.  The examiner provided 
an assessment of possible paresthesia of the legs and noted 
that the veteran would undergo a neurological consultation.  

Due to paresthesia and the possibility of exposure to toxic 
chemicals, the veteran was referred for a neurological 
consultation.  According to the report of the November 1980 
neurological evaluation, the veteran complained of numbness 
in his legs beginning in approximately 1969 or 1970 which had 
continued and developed into feelings of numbness as well as 
tingling sensation originating in the hips and radiating 
proximally down through the entire lower extremities to the 
ankle level.  The veteran described his paresthesia as 
persistent.  A neurological examination demonstrated normal 
reflexes, normal muscle strength and bulk, no abnormalities 
on straight leg raising, no abnormalities of the back other 
than a little scoliosis of the mid-lumbar spine, a normal 
sensory evaluation (including vibratory sense, positional 
sense, touch, and pinpoint), and a rough sensation produced 
upon rubbing the thighs and lower legs below the knees.  

The examiner noted that the anatomical distribution of the 
veteran's complaints of lower extremity paresthesia was 
somewhat incongruous because it did not include the veteran's 
feet.  The examiner explained that this fact ruled out the 
probability of a peripheral neuropathy and was atypical for 
any disorder of the dorsal spinal cord due to a demyelinating 
process or other adverse reaction in that area.  The examiner 
further noted that it was not possible to make an anatomical 
diagnosis due to a specific disease process and that the 
veteran's complaint was of a subjective nature and was 
atypical for any disease identifiable.  In addition, the 
examiner expressed his opinion that the veteran's lower 
extremity neurological complaints did not seem to be related 
to any exogenous toxin.  

A private examination conducted in February 1996 resulted in 
the diagnosis of lower back pain with bilateral lower 
extremity lumbosacral radicular-type symptomatology and with 
clinical presentation of radiculitis and the examining 
physician's recommendation to rule out radiculitis versus 
radiculopathy (with electrodiagnostic testing).  A 
neurological evaluation completed on the veteran's lower 
extremities at this examination demonstrated femoral, 
dorsalis pedis, and posterior tibialis pulses which were 2+ 
and symmetrical bilaterally; a negative Fabere test 
bilaterally; a negative Gaenslen's test bilaterally; straight 
leg raising on the right which produced only right posterior 
thigh tightness; a negative Femoral stretch sign bilaterally; 
no atrophy of the buttocks, thighs, or calves; reflexes at 
the knees and ankles which were 2+ and symmetrical; and 
sensation to pinprick and light touch which was paresthetic 
and dysesthetic over both lower extremities along the L4 and 
L5 dermatomal regions.  

In March 1996, the veteran underwent electrodiagnostic 
testing.  Specifically, an electromyograph (EMG) provided no 
evidence of any lower extremity motor radiculopathy.  In 
particular, this test showed no abnormality in the form of 
acute denervation, decreased recruitment, or polyphasics.  
Also, bilateral sural sensory nerve conduction studies 
indicated prolongation of the distal latency of the sural 
sensory nerve bilaterally.  Further, bilateral posterior 
tibial nerve conduction studies showed no evidence of any 
prolongation of distal latency or reduction of amplitude.  
The examining physician provided the following 
impressions:  bilateral peripheral sensory neuropathy 
affecting the bilateral sural sensory nerves as well as no 
EMG evidence of any motor radiculopathy whatsoever.  

In a July 1996 medical report, a private physician stated 
that, in May 1994, the veteran had sustained a 6-inch 
laceration to his right flank when he fell eight feet while 
looking for a valve.  Magnetic resonance imaging completed at 
the time of the July 1996 treatment session reflected 
desiccation of the L4-5 and L5-S1 discs as well as bulging of 
the L5 disc.  In addition, the examining physician noted that 
EMG studies completed in March 1996 showed a peripheral 
neuropathy without radiculopathy.  

At an examination conducted two weeks later in July 1996, 
this private physician specifically diagnosed degenerative 
disc disease of the lumbar spine, tendinitis of the left 
knee, and chondromalacia of the left patella.  In addition, 
the physician explained that the definition of peripheral 
neuropathy is a disease of the peripheral nerves (e.g., the 
nerves outside of the spinal cord) that was not caused by 
trauma and was not related to the veteran's industrial 
accident.  

At the time of VA examination in September 2001, the veteran 
reported that he has had peripheral neuropathy since 1991 and 
that he believes that the disorder is related to Agent 
Orange.  In particular, he complained of a sensory change 
from his thighs to his toes and of an aching sensation in his 
legs.  The examiner noted the veteran's history of an 
industrial accident in 1994 when he fell eight feet and 
sustained a traumatic injury to his right flank area with 
some damage to his hip bones.  A physical examination of the 
veteran's extremities demonstrated good pedal pulses, good 
femoral pulses, no bruits, no peripheral edema, and the 
ability to sense touch and pinprick (although the veteran 
stated that this ability was lower from his thighs to his 
toes when compared to other parts of his body).  In pertinent 
part, the examiner assessed peripheral neuropathy.  

In December 2001, a VA research and development coordinator 
noted that the veteran had reported having a history of 
peripheral neuropathy due to agent orange and having been 
receiving compensation for this disorder since 1991.  The 
veteran also continued to describe decreased sensation in his 
legs.  A sensory evaluation demonstrated decreased sensory 
ability to pinprick from the feet to the thighs.  An 
impression of a history of peripheral neuropathy due to agent 
orange exposure was given.  Another VA medical record dated 
several days later in December 2001 included an assessment of 
peripheral neuropathy.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See, 38 C.F.R. § 3.309(e), Note 2 (2001).  

Furthermore, according to 38 C.F.R. § 3.307(a)(6)(iii), a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  Id.  See also McCartt v. West, 
12 Vet. App. 164, 168 (1999).  

As the relevant post-service medical records in the present 
case indicate, the veteran has been diagnosed with peripheral 
neuropathy.  These reports do not provide a diagnosis of 
acute, or subacute, peripheral neuropathy.  As such, service 
connection for peripheral neuropathy, due to in-service 
exposure to Agent Orange, may not be granted on a presumptive 
basis.  See, 38 C.F.R. § 3.309(e), including Note 2 following 
§ 3.309(e) (2001).  

Because peripheral neuropathy is not listed as one of the 
diseases which may be presumptively service connected under 
38 C.F.R. § 3.309(e), the veteran in the present case is 
unable to take advantage of the presumptive provisions of 
this regulation.  However, service connection for peripheral 
neuropathy may still be granted upon receipt of evidence that 
the veteran was exposed to Agent Orange in service and that 
his peripheral neuropathy was related to such exposure.  

According to the pertinent post-service medical records, an 
examiner concluded in November 1980 that the veteran's 
incongruous complaints of lower extremity paresthesia (from 
his hips to his ankles only, and not to his feet) ruled out 
the probability of peripheral neuropathy.  Significantly, 
this examiner also expressed his opinion that the veteran's 
lower extremity neurological complaints did not seem to be 
related to any exogenous toxin.  

Further, the first diagnosis of peripheral neuropathy is 
dated in March 1996, at which time bilateral peripheral 
neuropathy affecting bilateral sural sensory nerves was found 
on electrodiagnostic testing.  Significantly, however, the 
claims folder contains no medical evidence associating this 
neurological diagnosis with the veteran's active military 
duty, including his in-service exposure to Agent Orange.  

In this regard, the Board acknowledges that, in a December 
2001 medical record, a VA research and development 
coordinator noted that the veteran had reported having a 
history of peripheral neuropathy due to agent orange and 
having been in receipt of compensation for this disorder 
since 1991.  In addition, this research and development 
coordinator provided an impression of a history of peripheral 
neuropathy due to agent orange exposure was given.  
Significantly, however, this medical personnel provided no 
rationale for his conclusion that the veteran has peripheral 
neuropathy as a result of in-service exposure to Agent 
Orange.  The medical personnel's conclusion appears to have 
been based upon statements made by the veteran himself.  As 
such, the Board does not find the December 2001 VA research 
and development coordinator's conclusion that the veteran has 
peripheral neuropathy due to agent orange exposure to be 
probative.  See, LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (in which the United States Court of Appeals for 
Veterans Claims (Court) stipulated that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence and that a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

Consequently, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for service 
connection for peripheral neuropathy on either a direct basis 
or as secondary to in-service exposure to Agent Orange.  As 
such, service connection for this disorder must be denied.  


B.  Rating Regarding Service-Connected Bilateral Hearing Loss

1.  Factual Background

According to the service medical records, in July 1969, the 
veteran sought treatment for complaints of a three-week 
history of a "popping" sensation in his left ear.  His left 
tympanic membrane was found to be retracted, infected, and 
sluggish.  His right tympanic membrane was normal.  An 
audiogram completed at that time showed some degree of 
hearing loss in both of his ears.  

At the July 1970 separation examination, the veteran had the 
following audiometric evaluation results in his right 
ear:  15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 
15 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 
20 decibels at 4000 Hertz and in his left ear:  30 decibels 
at 500 Hertz, 20 decibels at 1000 Hertz, 20 decibels at 
2000 Hertz, 30 decibels at 3000 Hertz, and 50 decibels at 
4000 Hertz.  

During the veteran's second period of active military duty, 
and specifically in December 1972, he was treated for otitis 
media of his right ear.  At the November 1973 discharge 
examination, the veteran denied ever having experienced 
hearing loss.  This evaluation demonstrated that the veteran 
had the following audiometric evaluation results in his right 
ear:  5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 
5 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 
15 decibels at 4000 Hertz and in his left ear:  15 decibels 
at 500 Hertz, 5 decibels at 1000 Hertz, 15 decibels at 
2000 Hertz, 35 decibels at 3000 Hertz, and 55 decibels at 
4000 Hertz.  

According to pertinent post-service VA outpatient medical 
records, in May 1981, the veteran complained of a 
longstanding history of gradual decreased hearing over the 
previous 10-12 years.  He described a positive history of 
noise exposure (including three years of construction work) 
and no history of ear pathology.  Puretone testing in both 
ears revealed a sharply sloping mild to moderate 
sensorineural hearing loss above 2000 with speech recognition 
thresholds which were within normal limits and with excellent 
word discrimination ability.  Amplification for the veteran's 
type of hearing loss was found not to be appropriate.  

At the time of VA outpatient treatment in July 1981, the 
veteran reported having been exposed to noise during service 
when he operated heavy equipment.  He complained of an 
inability to hear children and high-pitched voices and stated 
that his left ear was worse than his right ear.  The examiner 
provided an impression of sensorineural hearing loss 
secondary to noise exposure.  

Thereafter, in October 1997, the veteran underwent a VA 
audiological examination which demonstrated the following 
puretone thresholds in his right ear:  5 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 50 decibels at 
3000 Hertz, and 65 decibels at 4000 Hertz and in the left 
ear:  10 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 
65 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz.  
The veteran's speech recognition ability was determined to be 
92 percent correct in his right ear and 90 percent correct in 
his left ear.  

Based on these service, and post-service, medical records, 
the RO, by the June 1998 rating action, denied service 
connection for hearing loss of the veteran's right ear, 
granted service connection for hearing loss of his left ear, 
and assigned a noncompensable evaluation to his 
service-connected left ear hearing loss effective from June 
1997.  Subsequently, by a June 1999 rating action, the RO 
found clear and unmistakable error in its June 1998 decision 
which had denied service connection for right ear hearing 
loss.  Also by the June 1999 rating action, the RO assigned a 
noncompensable evaluation to the veteran's service-connected 
bilateral hearing loss.  

A private audiogram completed in February 2000 demonstrated 
bilateral hearing loss at the higher frequencies, including 
3000 Hertz and 4000 Hertz.  In addition, the veteran was 
found to have 100 percent correct speech recognition ability 
in each of his ears.  

In April 2001, the veteran underwent another VA audiological 
examination which demonstrated the following puretone 
thresholds in his right ear:  15 decibels at 1000 Hertz, 
20 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, and 
70 decibels at 4000 Hertz and in the left ear:  15 decibels 
at 1000 Hertz, 25 decibels at 2000 Hertz, 75 decibels at 
3000 Hertz, and 85 decibels at 4000 Hertz.  The veteran's 
speech recognition ability was determined to be 92 percent 
correct in his right ear and 92 percent correct in his left 
ear.  

An August 2001 VA medical record indicates that the veteran 
had complained of increased hearing loss.  He was found to be 
wearing hearing aids.  

2.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
compensable rating was warranted for any period of time 
during the pendency of his claim.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the 
service-connected bilateral hearing loss, the Board 
acknowledges that the schedular criteria by which 
audiological disabilities are rated changed during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25209 
(May 11, 1999) (effective June 10, 1999) codified at 
38 C.F.R. §§ 4.85, 4.86 (2001).  Therefore, adjudication of a 
claim regarding the initial noncompensable evaluation 
assigned for the service-connected bilateral hearing loss 
must also include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (1998) established eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2001).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2001).  

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling.  

Throughout the current appeal, the veteran has asserted that 
his service-connected bilateral hearing loss is more severe 
than the current noncompensable rating indicates.  Such 
descriptions are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, the veteran's 
descriptions of his service-connected bilateral hearing loss 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

Recent audiometric testing conducted at the April 2001 VA 
audiological examination revealed puretone thresholds of 15, 
20, 70, and 70 decibels in his right ear, and 15, 25, 75, and 
85 decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The average of these thresholds was 
44 decibels for the veteran's right ear and 50 decibels for 
his left ear.  Additionally, the veteran had speech 
discrimination scores of 92 percent correct in his right ear 
and 92 percent correct in his left ear.  Applying 38 C.F.R. 
§ 4.85, Table VI (1998) to these results, the veteran has a 
numeric designation of I for his right ear and I for his left 
ear.  Application of 38 C.F.R. § 4.85, Table VII (1998) does 
not result in findings that warrant a compensable rating for 
the veteran's service-connected bilateral hearing loss.  

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and 
§ 4.86 (1999).  Significantly, however, the April 2001 VA 
audiological examination does not provide findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Consequently, a determination by the rating specialist of the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa (whichever results in the higher 
numeral) is not appropriate.  See 38 C.F.R. § 4.86 (2001).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable schedular disability evaluation for his 
service-connected bilateral hearing loss.  In addition, the 
Board concludes, for the reasons set out above, that a 
compensable schedular rating for the veteran's bilateral 
hearing loss is not warranted at any time during the current 
appeal.  See Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  


In the supplemental statement of the case furnished to the 
veteran and his representative in May 2001 in the present 
case, the RO provided the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  In addition, the RO included its 
determination that referral for extra-schedular consideration 
was not warranted.  The Board agrees.  

In this regard, the Board notes that the schedular evaluation 
in this case is not inadequate.  In particular, a compensable 
schedular rating is provided for the veteran's 
service-connected bilateral hearing loss under 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII, and § 4.86 (2001) as 
well as under 38 C.F.R. § 4.85, Table VI, Table VIa, Table 
VII, Code 6100 (1998), but the medical evidence supporting 
such a higher rating is not present in this case.  Second, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for his 
service-connected bilateral hearing loss.  Also, the overall 
picture presented by the evidence in the claims folder does 
not actually reflect "marked interference" in employment 
due specifically to this service-connected disorder.  

The Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected bilateral hearing loss.  This disability is 
appropriately rated under the schedular criteria.  



ORDER

Service connection for peripheral neuropathy, on a direct 
basis and as secondary to in-service exposure to Agent 
Orange, is denied.  

An initial compensable disability rating for bilateral 
hearing loss is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

